DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 2-10, 12-17, 19-20, and 22-25 are pending in the Amendment filed 12/15/2020. 
The rejections of record are withdrawn in view of Applicant’s amendment to independent claims 2, 16, and 24. 
However, claims 2-10, 12-17, 19-20, and 22-25 are rejected in view of newly cited Dawson (US 20150251224 A1), as set forth below. 
The indicated allowability of claim 15 is withdrawn in view of the newly discovered reference to Dawson (US 20150251224 A1). Rejections based on the newly cited reference follow.
Response to Arguments
Applicant’s arguments with respect to claim 2, 16, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly applied Dawson (US 20150251224 A1) discloses a method for decontaminating a medical instrument having parts that are movable relative to one another involves mounting the instrument in a decontaminating apparatus, and automatically manipulating the instrument to provide relative movement between two or more relatively movable parts of the instrument during an automated decontamination cycle of the decontaminating apparatus. [Abstract], where manipulating the instrument can be achieved by hydraulically driven arrangements, preferably driven by a decontaminating fluid [para. 0099-0100]. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-4, 7-10, 12-17, 19-20, 22-25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) by Dawson (US 20150251224 A1).
2.    Dawson discloses a method of reprocessing a surgical instrument [Abstract, “decontaminating a medical instrument”; para. 0099], the method comprising:
converting a force associated with a flow of irrigation fluid [para. 0099] to motion of an input drive member 102 of the surgical instrument [para. 0100, “converting energy from a fluid flow into movement that may be used in providing the motion transmitted to instruments by the instrument engaging means”; Fig. 6C-6D, para. 0203-0204, “control dials 102”];
converting the motion of the input drive member to motion of an actuation element of the surgical instrument [para. 0100, “converting energy from a fluid flow into movement that may be used in providing the motion transmitted to instruments by the instrument engaging means”; Fig. 6C-6D, para. 0203 “control dials 102 which are rotatable…are connected via cables of the actuation transmission mechanism”]; 
converting the motion of the actuation element to motion of a distal component 92 of the surgical instrument [para. 0099; para. 0104-0108; para. 0106, “In some embodiments the instrument manipulating means may comprise a driven end and an end comprising the instrument engaging means. The means may define proximal and distal ends”; Fig. 6C-6D, para, 0203-0204, “the actuation transmission mechanism to part of the wrist 99 and/or end effector 92 at the distal end […] to enable remote control of articulation of the end effector”]; and

3.    Dawson discloses the method of claim 2, wherein the irrigation fluid is a cleaning solution [para. 0099, “decontamination fluid”].
4.    Dawson discloses the method of claim 2, wherein the flow of irrigation fluid is from a fluid source of an automated reprocessing device [para. 0099; Abstract].
7.    Dawson discloses the method of claim 2, wherein the motion of the distal end component of the surgical instrument comprises articulation of a wrist mechanism 99 of the surgical instrument [para. 0203-0204].
8.    Dawson discloses the method of claim 2, wherein the motion of the distal end component of the surgical instrument comprises motion of an end effector of the surgical instrument [para. 0203-0204]
9.    Dawson discloses the method of claim 2, wherein converting the force associated with the flow of irrigation fluid comprises flowing the flow through an accessory drive device comprising an impeller connected to a gear box. [para. 0179, “intermediate arrangement of mechanical linkages and/or gears schematically illustrated by block 44 connects the water wheel 42 to a shaft 46”; para. 0192].
10.    Dawson discloses the method of claim 2, wherein converting the force associated with the flow of irrigation fluid comprises flowing the flow through an accessory drive device comprising a reciprocating piston connected to a gear box [para. 0108].
12.    Dawson discloses the method of claim 2, wherein irrigating the surgical instrument with the flow of irrigation fluid comprises flushing an interior of the surgical instrument with the flow of irrigation fluid [para. 0130-131; para. 0206, “internal flushing”]. 
13.    Dawson discloses the method of claim 12, further comprising irrigating an external surface of the surgical instrument with a second flow of irrigation fluid [para. 0027-28, para. 0035; para. 0114].
14.    Dawson discloses the method of claim 2, further comprising positioning the surgical instrument within a reprocessing device [Abstract; para. 0114-115].

converting the force occurs in response to causing the flow of irrigation fluid to flow through an accessory drive device coupled to the surgical instrument [para. 0100; Fig. 4; para. 0203-2024];
the flowing of the irrigation fluid through the accessory drive device causes a driving mechanism of the accessory drive device to convert the force associated with the flow of irrigation fluid into motion of the input drive member [para. 0100; Fig. 4; para. 0203-0204]; and 
the method further comprises causing irrigating the surgical instrument with the flow of irrigation fluid comprises irrigating to irrigate the surgical instrument after exiting downstream of the accessory drive device in a flow path of the flow of irrigation fluid [para. 0130-131; para. 0206, “internal flushing”; claim 37].

16.    Dawson discloses a method of reprocessing a surgical instrument [Abstract], the method comprising:
using a first flow of irrigation fluid provided to a reprocessing unit to impart motion to an input drive member of the surgical instrument, motion of the input drive member causing movement of a distal end component of the surgical instrument [para. 0099-100; Fig. 4; para. 0203-0204];
using the first flow of irrigation fluid to irrigate one or more internal surfaces of the surgical instrument [para. 0027-28; para. 0206, “internal flushing”]; and
using a second flow of irrigation fluid to irrigate one or more external surfaces of the surgical instrument within the reprocessing unit [para. 0027-28, para. 0035; para. 0114].
17.    Dawson discloses the method of claim 16, wherein the irrigation fluid of the first flow is a liquid cleaning solution [para. 0127].
19.    Dawson discloses the method of claim 16, wherein using the second flow of irrigation fluid and the first flow of irrigation fluid occurs at the same time [para. 0027, “same time”].
20.    Dawson discloses the method of claim 16, wherein:

using the first flow of irrigation fluid to irrigate the one or more internal surfaces of the surgical instrument comprises flowing the first flow through a second portion of the flow path [para. 0027-28; para. 0206, “internal flushing”]; and
the first portion of the flow path is upstream of the second portion of the flow path [para. 0027-28, para. 0035; para. 0114].
22.    Dawson discloses the method of claim 16, wherein the movement of the distal end component of the surgical instrument comprises articulation of a wrist mechanism 99 [para. 0203-0204].
23.    Dawson discloses the method of claim 16, wherein the movement of the distal end component of the surgical instrument comprises movement of an end effector 92 of the surgical instrument [para. 0203-0204].
24.    Dawson discloses a method of reprocessing a surgical instrument [Abstract], the method comprising:
irrigating the surgical instrument with a flow of an irrigation fluid [para. 0027-28, para. 0035; para. 0114]; and 
during the irrigating of the surgical instrument [para. 0027, “same time”]:
flowing the flow of the irrigation fluid through an accessory drive device coupled to the surgical instrument [para. 0099-100; Fig. 4; para. 0203-2024],
converting a force associated with the flow of the irrigation fluid through the accessory drive device into motion of an input drive member of the surgical instrument [para. 0100; Fig. 4; para. 0203-0204], and
the motion of the input drive member causing movement of a distal component of the surgical instrument by the motion of the input drive member [para. 0099; para. 0104-0108; para. 0106; Fig. 6C-6D, para, 0203-0204].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson (US 20150251224 A1), as applied to claims 2-4, 7-10, 12-17, 19-20, 22-25 above. 
5.    Dawson discloses the method of claim 2, but fails to explicitly disclose:
wherein a pressure of the flow of irrigation fluid ranges from 10 psi to 60 psi.
However, Dawson teaches the deluge decontamination, applied simultaneously with the device manipulation [para. 0115; para. 0223] involves forcing pressurized fluid over the instruments. The pressure of the jets required to achieve decontamination may be selected as appropriate and, will depend upon factors such as the length of decontamination cycle, size of the apparatus, nature of decontamination fluid etc. [para. 0123]. 
The flowrate and pressure of the irrigation fluid of Dawson is therefore a result-effective variable in controlling the both the device manipulation (e.g. producing sufficient force to manipulate the device) and the effectiveness of the spray cleaning of the device.  Thus one of ordinary skill in the art would optimize the flowrate/pressure of the flow of irrigation fluid to achieve sufficient force to manipulate the device, as well as to achieve effective spray cleaning of the device.  
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 
6.    Dawson discloses the method of claim 2, but fails to explicitly disclose:
wherein a flow rate of the flow of irrigation fluid ranges from 1 L/min to 60 L/min.
However, Dawson teaches the deluge decontamination, applied simultaneously with the device manipulation [para. 0115; para. 0223] involves forcing pressurized fluid over the instruments. The pressure of the jets required to achieve decontamination may be selected as appropriate and, will depend upon factors such as the length of decontamination cycle, size of the apparatus, nature of decontamination fluid etc. [para. 0123]. 
The flowrate and pressure of the irrigation fluid of Dawson is therefore a result-effective variable in controlling the both the device manipulation (e.g. producing sufficient force to manipulate the device) and the effectiveness of the spray cleaning of the device.  Thus one of ordinary skill in the art would optimize the flowrate/pressure of the flow of irrigation fluid to achieve sufficient force to manipulate the device, as well as to achieve effective spray cleaning of the device.  
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980). See MPEP § 2144.05, II.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references are cited to show conventional methods of cleaning medial instruments [Abstracts].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713 


/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713